THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT.

SENIOR SECURED NOTE

Philadelphia, Pennsylvania
Dated: July 31, 2009

$43,000,000.00

FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND, RAIT FINANCIAL TRUST, a
Maryland real estate investment trust (“Company”), hereby promises to pay to the
order of MOSES MARX (“Holder”), the principal sum of Forty-Three Million and
00/100 Dollars ($43,000,000.00), together with interest thereon upon the terms
and conditions hereinafter set forth.

1. Interest Rate. Interest on the unpaid principal balance hereof will accrue
from the date of this Note until final payment thereof at the fixed rate of
twelve and one half percent (12.5%) per annum.

2. Interest Payment Dates. Interest on this Note shall be payable quarterly in
arrears on the January 15, April 15, July 15 and October 15 in each year,
commencing with October 15, 2009.

3. Maturity. Principal, together with all accrued and unpaid interest thereon
and all other fees, costs and expenses payable hereunder or under the
Transaction Documents (as such term is defined in Section 9 hereof), is due and
payable on April 20, 2014 (the “Maturity Date”).

4. Place of Payment. Principal and interest hereunder shall be payable at the
office of Holder set forth in Section 19 hereof, or at such other place as
Holder, from time to time, may designate in writing.

5. Prepayment. The Company may prepay all or any part of the principal balance
hereof at any time or from time to time, without notice, penalty or additional
payment, provided that any such prepayment shall be accompanied by the payment
of all accrued and unpaid interest on this Note to the date of such prepayment
and all other fees and charges due hereunder and under the other Transaction
Documents. Any principal prepayment hereunder must be in an amount of not less
than $1,000,000 or any integral multiple of $1,000,000.

6. Payment Method. All payments under this Note or the other Transaction
Documents are to be made in immediately available funds. If Holder accepts
payment in any other form, such payment shall not be deemed to have been made
until the funds comprising such payment have been actually received or made
available to Holder.

7. Application of Payments. Any and all payments on account of this Note shall
be applied, first to accrued and unpaid interest, then to any unpaid fees and
charges due hereunder or under the Transaction Documents and thereafter to
outstanding principal. The Company agrees that, to the extent it makes a payment
or payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or payments, the obligations or part thereof hereunder
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.

8. Security. The full and timely payment of all principal, interest and all
other costs, fees and expenses payable under this Note, as well as the full and
timely payment and performance of all other obligations, indebtedness,
liabilities and undertakings of the Company to Holder, whether now or hereafter
owing or existing, under this Note and the other Transaction Documents (all such
obligations and indebtedness and undertakings being sometimes referred to herein
collectively as the “Indebtedness”) shall be secured by the following collateral
(collectively the “Collateral”):

(a) the unlimited, unconditional joint and several surety and guaranty
agreements (collectively, the “Guaranty Agreements”) of RAIT Asset Holdings II,
LLC (“RAH2”) and RAIT Asset Holdings II Member, LLC (“RAHM”) (collectively, the
“Guarantors” and each a “Guarantor”), which Guaranty Agreements shall guaranty
payment, and not merely collection, of all Indebtedness and the prompt
performance of all of the Company’s other obligations under this Note and all
other documents executed in connection with or as security for this Note;

(b) a pledge from RAHM of a 100% limited liability company interest in RAH2, as
evidenced by a Subsidiary Collateral Pledge Agreement from RAHM in favor of
Holder (the “Securities Pledge Agreement”);

(c) a securities account agreement (the “Account Agreement”) among RAH2, Holder
and the Wilmington Trust Company of even date herewith providing for certain
rights and obligations of the parties with respect to Account #094146-000
established by RAH2 with the Wilmington Trust Company;

(d) pledges of such additional collateral from the Company or the Guarantors as
may hereafter be mutually agreed upon; and

(e) such certificates and/or financing statements or account control agreements
(the “Collateral Documents”) as may be necessary to perfect Holder’s security
interest in the Collateral.

9. Transaction Documents. This Note is secured by and entitled to all rights and
remedies provided in all of the agreements, conditions, provisions and
stipulations contained in the documents described in the foregoing Section 8, a
Securities Purchase Agreement dated July 31, 2009 between the Company and Moses
Marx and all other documents executed or delivered in connection herewith (this
Note and such documents, as any of them may be amended from time to time, being
collectively the “Transaction Documents”).

10. Events of Default. For purposes hereof, each of the following shall
constitute an Event of Default (“Event of Default”) hereunder and under each of
the Transaction Documents:

(a) the failure of the Company to pay any amount of principal or interest on
this Note, any fees or other sums payable hereunder or any other Indebtedness on
the date on which such payment is due, whether on demand, at the stated maturity
or due date thereof or by reason of any requirement for the prepayment thereof,
by acceleration or otherwise, and such failure continues unremedied for a period
of two (2) business days after Holder’s delivery of written notice to the
Company of such monetary default (such two business day period, the “Payment
Cure Period”);

(b) the failure of the Company or any Guarantor to duly perform or observe any
obligation, covenant or agreement on its or their part contained herein or in
any other Transaction Document and such failure continues unremedied for a
period of ten business (10) days after written notice from Holder to the Company
of the existence of such failure. Notwithstanding the foregoing, if such failure
specifically constitutes an Event of Default under some other subsection of this
Section 10 or under any of the other Transaction Documents, and is incapable of
remedy or cure, the Company shall not be entitled to any notice or grace
hereunder;

(c) the adjudication of the Company or any Guarantor as a bankrupt or insolvent,
or the entry of an order for relief against the Company or any Guarantor or the
entry of an order appointing a receiver or trustee for the Company or any
Guarantor or any of their property or approving a petition seeking
reorganization or other similar relief under the bankruptcy or other similar
laws of the United States or any state or any other competent jurisdiction;

(d) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law is filed by or (unless
dismissed within 90 days) against the Company or any Guarantor, or the Company
or any Guarantor makes an assignment for the benefit of creditors or the Company
or any Guarantor takes any action to authorize any of the foregoing;

(e) all or any material part of the Collateral or the assets of the Company or
any Guarantor are attached, seized, subjected to a writ or distress warrant, or
levied upon, or come within the possession or control of any receiver, trustee,
custodian or assignee for the benefit of creditors;

(f) any representation or warranty of the Company or any Guarantor in any of the
Transaction Documents is discovered to be untrue in any material respect as of
the date such representation or warranty is made;

(g) the Company or any Guarantor voluntarily or involuntarily dissolves or is
dissolved, terminates or is terminated;

(h) the Company or any Guarantor is enjoined, restrained, or in any way
prevented by the order of any court or any administrative or regulatory agency,
the effect of which order restricts the Company or any Guarantor from conducting
all or any material part of its business; or

(i) the occurrence of an event of default under any of the other Transaction
Documents.

11. Remedies. Upon the occurrence of an Event of Default, Holder, at its option
and without notice to the Company, may declare immediately due and payable the
entire Indebtedness, together with interest accrued thereon at the rate
specified herein to the date of payment. Payment thereof may be enforced and
recovered in whole or in part at any time by one or more of the remedies in this
Note or in the Transaction Documents, or as may be available to Holder at law or
in equity. If Holder employs counsel to enforce this Note by suit or otherwise,
the Company will reimburse Holder for all costs of suit and other expenses in
connection therewith, whether or not suit is actually instituted, together with
Holder’s reasonable attorney’s fees incurred for collection, together, to the
extent permitted by applicable law, with interest on any judgment obtained by
Holder at the rate specified herein, including interest from and after the date
of execution, judicial or foreclosure sale until actual payment is made to
Holder of the full amount due to Holder.

12. Set-Off. Without limiting the rights of Holder under applicable law, Holder
has and may exercise a right of set-off, a lien against and a security interest
in all property of the Company now or at any time in Holder’s possession in any
capacity whatsoever. At any time and from time to time following the occurrence
of an Event of Default, or an event which with the giving of notice or passage
of time or both would constitute an Event of Default, Holder may without notice
or demand, set-off and apply any and all sums at any time held and other
indebtedness at any time owing by Holder to or for the credit of the Company
against any or all of the Indebtedness and the Company’s obligations under the
Transaction Documents.

13. Delay or Omission Not Waiver. Neither the failure nor any delay on the part
of Holder to exercise any right, remedy, power or privilege under this Note upon
the occurrence of any Event of Default or otherwise shall operate as a waiver
thereof or impair any such right, remedy, power or privilege. No waiver of any
Event of Default shall affect any later Event of Default or shall impair any
rights of Holder. No single, partial or full exercise of any rights, remedies,
powers and privileges by Holder shall preclude further or other exercise
thereof. No course of dealing between Holder and the Company shall operate as or
be deemed to constitute a waiver of Holder’s rights under this Note or affect
the duties or obligations of the Company.

14. Remedies Cumulative. The rights, remedies, powers and privileges provided
for herein shall not be deemed exclusive, but shall be cumulative and shall be
in addition to all other rights, remedies, powers and privileges in Holder’s
favor under the other Transaction Documents, at law or in equity.

15. Recovery of Judgments. The recovery of any judgment by Holder and/or the
levy of execution under any judgment upon any Collateral shall not affect in any
manner or to any extent the lien upon, or any security interest in, such
Collateral, or any rights, remedies or powers of Holder under this Note or any
of the other Transaction Documents, but such liens, security interests, rights,
remedies and powers of Holder shall continue unimpaired as before.

16. Releases. The Company agrees that (i) Holder may release, compromise,
forbear with respect to, waive, suspend, extend or renew any of the terms of the
Transaction Documents, (ii) the Transaction Documents may be amended,
supplemented or modified by Holder and the other signatory parties and
(iii) Holder may resort to any guaranty or any Collateral in such order and
manner as he may think fit, or accept the assignment, substitution, exchange or
pledge of any other collateral or guaranty in place of, or release for such
consideration, or for no consideration, as he may require, without in any way
affecting the validity of the lien over or other security interest in the
remainder of any Collateral (or the priority thereof), or any rights that Holder
may have with respect to any other guaranty. Any action taken by Holder pursuant
to the foregoing shall in no way be construed as a waiver or release of any
right or remedy of Holder, or of any Event of Default, or of any liability or
obligation of the Company hereunder or under any of the Transaction Documents.

17. Transaction Documents Solely Corporate Obligations. No recourse for the
payment of any Indebtedness due under any Transaction Document, or for any claim
based thereon or otherwise in respect thereof, and no recourse under or upon any
obligation, covenant or agreement of the Company or any Guarantor under any
Transaction Document, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, shareholder, partner, member,
manager, employee, agent, officer, trustee, director or subsidiary, as such,
past, present or future, of the Company, the Guarantors or any of their
respective subsidiaries or of any successor thereto, either directly or through
the Company, the Guarantors or any of their respective subsidiaries or of any
successor thereto, whether by virtue of any constitution, statute or rule of
law, or by the enforcement of any assessment or penalty or otherwise; it being
expressly understood that all such liability is hereby expressly waived and
released as a condition of, and as a consideration for, the execution of the
Transaction Documents, including, without limitation this Note.

18.  Submission to Jurisdiction. THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. THE COMPANY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO IT AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

19. Waivers. In connection with any proceedings under the Transaction Documents
or in connection with any Indebtedness, including without limitation any action
by Holder in replevin, foreclosure or other court process or in connection with
any other action related to the Transaction Documents or the Indebtedness, the
Company hereby waives and releases:

(a) all errors, defects and imperfections in such proceedings;

(b) all benefits under any present or future laws exempting any property, real
or personal, or any part of any proceeds thereof from attachment, levy or sale
under execution, or providing for any stay of execution to be issued on any
judgment recovered under any of the Transaction Documents or in any replevin or
foreclosure proceeding, or otherwise providing for any valuation, appraisal or
exemption;

(c) all rights to inquisition on any real estate, which real estate may be
levied upon pursuant to a judgment obtained under any of the Transaction
Documents and sold upon any writ of execution issued thereon in whole or in
part, in any order desired by Holder;

(d) presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor or acceleration, protest and notice of protest of any of the
Transaction Documents, including this Note, and all other notices in connection
with the delivery, acceptance, performance, default or enforcement of the
payment of this Note or any other Indebtedness;

(e) any requirement for bonds, security or sureties required by statute, court
rule or otherwise;

(f) any demand for possession of any collateral prior to commencement of any
suit;

(g) all rights to claim or recover attorney’s fees and costs in the event that
Holder is successful in any action to remove, suspend or enforce a judgment
entered by confession; and

(h) any right to subrogation, reimbursement, contribution or indemnity from any
co-the Company in connection with any Indebtedness.

20. Communications and Notices. All notices, consents, approvals and requests
required or permitted hereunder and under each of the other Transaction
Documents (a “Notice”) shall be given in writing and shall be effective for all
purposes if (i) hand delivered, or (ii) sent by (A) certified or registered
United States mail, postage prepaid, (B) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of attempted
delivery, or (C) telecopier (confirmed electronically), in any case addressed as
follows (or to such other address or person as a party shall designate from time
to time by notice to the other party):

To the Company:

RAIT Financial Trust

Cira Center

2929 Arch Street

Philadelphia, PA 19104

Attention: Raphael Licht

Telecopy Number: (215) 243-9039

To Holder:

Mr. Moses Marx

160 Broadway

New York, NY 10038

Telecopy Number: (212) 227-3208

A Notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; in the case of
expedited prepaid delivery, upon the first attempted delivery on a business day;
or in the case of telecopier, on the date confirmed electronically.

21. Severability. The provisions of this Note and all other Transaction
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

22. Limitation of Interest to Maximum Lawful Rate. In no event shall the rate of
interest payable hereunder exceed the maximum rate of interest permitted to be
charged by applicable law (including the choice of law rules) and any interest
paid in excess of the permitted rate shall be refunded to the Company. Such
refund shall be made by application of the excessive amount of interest paid
against any sums outstanding and shall be applied in such order as Holder may
determine. If the excessive amount of interest paid exceeds the sums
outstanding, the portion exceeding the said sums outstanding shall be refunded
in cash by Holder. Any such crediting or refund shall not cure or waive any
default by the Company hereunder. The Company agrees, however, that in
determining whether or not any interest payable under this Note exceeds the
highest rate permitted by law, any non-principal payment, including, without
limitation, any late charges, loan fees and expenses, are and shall be deemed to
the extent permitted by law to be late charges, loan fees or expenses, as
applicable, and not interest.

23. Law Governing. This Note has been made, executed and delivered in the State
of New York and will be construed in accordance with and governed by the laws
thereof.

24. Headings. The headings of the sections, paragraphs and clauses of this Note
are inserted for convenience only and shall not be deemed to constitute a part
of this Note.

25. Construction. Whenever used, the singular number shall include the plural,
the plural the singular and the use of any gender shall be applicable to all
genders. The words “Holder” and the “Company” shall be deemed to include the
respective successors and assigns of Holder and the Company. All exhibits
attached hereto are made a part of this Note.

26. Assignment or Sale by Holder. Holder may sell, assign or grant
participations in all or a portion of his interest in this Note and/or any of
the Transaction Documents and, in connection therewith, may make available to
any prospective purchaser, assignee or participant any information relative to
the Company and/or the Guarantors in his possession; provided, however, that
this Note may not be sold or assigned to, or participated in by, any person
which is not an “accredited investor” as defined in Rule 501(a) under the
Securities Act, a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act and a “qualified purchaser” as defined in the Investment
Company Act of 1940, as amended, and without otherwise complying with the
indentures, agreements and other documents pursuant to which the Collateral was
issued unless this Note is no longer secured by any of the Collateral; and
provided further that Holder, or any purchaser, assignor or participant who
proposes to further sell, assign or participate its interest, shall notify the
Company of the proposed transaction not less than five (5) business days prior
to the proposed sale, assignment or participation, including the name and
address of the proposed purchaser, assignor or participant and the terms of the
transaction.

27. No Assignment by the Company. The Company may not assign any of its rights
hereunder without the prior written consent of Holder.

28. Binding Effect. This Note and all rights and powers granted hereby will bind
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

29. No Third Party Beneficiaries. The rights and benefits of this Note and the
Transaction Documents shall not inure to the benefit of any third party.

30. Modifications. No modification of this Note or any of the Transaction
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.

31. Integration. The Transaction Documents shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Holder’s
rights, powers, remedies and security. The Transaction Documents contain the
entire understanding of the parties thereto with respect to the matters
contained therein and supersede all prior agreements and understandings between
the parties with respect to the subject matter thereof and do not require parol
or extrinsic evidence in order to reflect the intent of the parties. In the
event of any inconsistency between the terms of this Note and the terms of the
other Transaction Documents, the terms of this Note shall prevail.

32. Counterparts. This Note may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Note by signing any such counterpart.

33. Holidays. If the day provided herein for the payment of any amount or the
taking of any action falls on a Saturday, Sunday or public holiday at the place
of payment or action, then the due date for such payment or action will be the
next succeeding business day. For the purposes of this Section, the term
“holiday” shall mean a day other than a Saturday or Sunday on which banks in the
State of New York are or may elect to be closed.

34. JURY TRIAL WAIVER. THE COMPANY AND HOLDER WAIVE ANY RIGHT TO TRIAL BY JURY
ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER ANY OF THE
TRANSACTION DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE COMPANY OR HOLDER WITH RESPECT TO ANY OF THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE. THE COMPANY AND HOLDER AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THE TRANSACTION DOCUMENTS
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY AND HOLDER TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. THE COMPANY ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY
TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE
TERMS OF THIS SECTION.

1

IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused this Note to be duly executed the day and year first above written.

RAIT FINANCIAL TRUST
a Maryland real estate investment trust

By: /s/ James J. Sebra



    James J. Sebra

SVP & CAO

[RAIT signature page to Senior Secured Note dated July 31, 2009]

2